Case 2:17-cv-07639-SJO-KS Document 617-2 Filed 12/18/19 Page 1 of 3 Page ID
                                #:27171




                      EXHIBIT B
1/9/2017                                      genengnews.com/print/29148
               Case 2:17-cv-07639-SJO-KS Document   617-2 Filed 12/18/19 Page 2 of 3 Page ID
                                                 #:27172



                                                                                                     Send to printer »



           Genetic Engineering & Biotechnology News



           GEN News Highlights: October 16, 2012


           Kite, NCI Partner on Engineered Autologous T­Cell
           Therapies



           T­cell therapeutics specialist Kite Pharma and the National Cancer Institute established a Cooperative
           Research and Development Agreement (CRADA) to develop and commercialize engineered
           peripheral blood autologous T­cell therapeutics (eACT) for treating multiple cancer indications. The
           deal gives Kite exclusive access to NCI’s current and future clinical pipeline of autologous peripheral
           blood T cells engineered using the latter’s tumor­specific T­cell receptors (TCRs), and chimeric
           antigen receptors (CARs), which are designed to target multiple blood and solid tumor types. The
           technology has been developed by team at NCI’s Surgery Branch, led by Steven A. Rosenberg. M.D.


           More specifically, the CRADA will focus on evaluating the clinical safety and efficacy of NCI’s
           eACT/TCR/CAR products in relevant cancer indications, generating an optimized large­scale cGMP
           manufacturing process for the products to allow multicenter trials and commercialization, and
           progressing new eACT/TCR/CAR products to clinical and developing technologies to further improve
           product potency.


           NCI­conducted clinical trials evaluating peripheral blood T cells engineered with TCRs or CARs have
           already demonstrated significant, durable clinical responses in cancer patients with advanced
           metastatic cancers, including refractory melanoma, sarcoma, lymphoma, and leukemia. “We regards
           eACT/TCR/CAR as a potential game­changing therapeutic approach to treat cancer patients,”
           comments Kite president and CEO Aya Jakobovits, M.D. “Kite will focus its efforts and resources to
           advance the NCI clinical product pipeline into multicenter studies aimed as successful registration and
           commercialization.”


           Kite was founded to work in partnership with Dr. Rosenberg’s team at NCI’s Surgery Branch to
           develop and commercialize the adoptive T­cell therapeutics platform. The firm raised $15 million in an

http://genengnews.com/print/29148                                                                                        1/2
1/9/2017        Case 2:17-cv-07639-SJO-KS Document         genengnews.com/print/29148
                                                                 617-2 Filed 12/18/19 Page 3 of 3 Page ID
                                                              #:27173
           initial round of private financing back in March 2011.




           To enjoy more articles like this from GEN, click here to subscribe now!




                                    © 2016 Genetic Engineering & Biotechnology News, All Rights Reserved




http://genengnews.com/print/29148                                                                           2/2
